Citation Nr: 0811662	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-21 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension.

2. Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.

3. Entitlement to service connection for a heart disorder, to 
include as secondary to hypertension.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1971 to April 1991.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from April 2004 
(back and heart condition), January 2006 (tinnitus), and 
September 2006 (hypertension) rating decisions of the St. 
Louis, Missouri Department of Veterans Affairs (VA) Regional 
Office (RO).  In his July 2005 substantive appeal (back and 
heart condition), the veteran stated that he wanted a hearing 
before a Decision Review Officer (DRO).  In a November 2005 
statement, the veteran's representative indicated that the 
veteran wished to withdraw his hearing request.

Although the RO reopened the claim of service connection for 
a low back disability in the March 2007 statement of the case 
(SOC), the question of whether new and material evidence has 
been received to reopen such claim must be addressed in the 
first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.

The RO has treated the veteran's claim involving a heart 
condition as a claim to reopen.  The Board notes that the 
veteran timely perfected an appeal of service connection for 
a heart condition by July 2005 VA Form 9.  In a statement 
received on November 28, 2005, the veteran's representative 
indicated that the veteran wished to withdraw several claims, 
including the heart condition claim.  However, in a letter 
received on November 30, 2005, the veteran's representative 
clarified that the veteran had informed his representative 
that he did not want to withdraw his claim of service 
connection for a heart condition.  As the veteran's 
representative had almost immediately expressed the veteran's 
wish to continue this claim, it remained pending in appellate 
status and the April 2004 rating decision did not become 
final.  Hence, the Board finds that this claim is not a claim 
to reopen and has characterized the issue accordingly.  The 
veteran is not prejudiced by the Board affording him this 
broader standard of review.

A January 2007 statement from the veteran raises the issues 
of service connection for a right knee disability and for a 
bilateral ankle condition.  Since the veteran withdrew his 
previous appeals on these issues in a November 2005 
statement, these are new claims which are referred to the RO 
for appropriate action.

The issue of service connection for a heart condition is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
further action on his part is required.


FINDINGS OF FACT

1. A final rating decision in April 2004 denied service 
connection for hypertension essentially on the basis that 
such disability was not manifested in service or related to 
service.

2. Evidence received since the April 2004 rating decision 
does not tend to show that the veteran's hypertension is 
related to his service, does not relate to an unestablished 
fact necessary to substantiate the claim seeking service 
connection for hypertension, and does not raise a reasonable 
possibility of substantiating the claim.  

3. A final rating decision in September 1999 declined to 
reopen a claim of service connection for a low back 
disability; the claim was originally denied (in September 
1991) essentially on the basis that the veteran did not have 
a low back disability.

4. Evidence received since the September 1999 rating decision 
shows that the veteran has a low back disability that may be 
related to his service, relates to an unestablished fact 
necessary to substantiate the claim seeking service 
connection for a low back disability, and raises a reasonable 
possibility of substantiating the claim.  

5. The veteran's current low back disability is not shown to 
be related to his service, including as due to injuries 
incurred and treatment received for back pain therein.

6. Tinnitus was not manifested in service, and any current 
tinnitus is not shown to be related to service or to any 
acoustic trauma therein.


CONCLUSIONS OF LAW

1. Evidence received since the April 2004 rating decision is 
not new and material and the claim of service connection for 
hypertension may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).

2. Evidence received since the September 1999 rating decision 
is new and material and the claim of service connection for a 
low back disability may be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3. Service connection for a low back disability is not 
warranted.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2007).

4. Service connection for tinnitus is not warranted.  
38 U.S.C.A. § 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Prior to the September 2006 rating decision declining to 
reopen a claim of service connection for hypertension, the 
appellant was advised of VA's duties to notify and assist in 
the development of his appeal.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  An August 2006 letter instructed 
the appellant that, since his claim of service connection for 
hypertension had been subject to a previous final denial, in 
order for him to reopen his claim he needed to submit new and 
material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
This letter explained what kind of evidence would be new and 
material, the basis of the previous denial, and what the 
evidence must show to substantiate a claim of service 
connection for hypertension.  Id.  He has had ample 
opportunity to respond and to supplement the record.  

As for the appeal to reopen a claim of service connection for 
a low back disability, inasmuch as the determination below 
constitutes a full grant of that portion of the claim, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice content or timing is 
harmless.  

Regarding the underlying claim of service connection for a 
low back disability and the claim of service connection for 
tinnitus, the veteran was advised of VA's duties to notify 
and assist in the development of the claims prior to the 
initial adjudication of his claims.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  December 2003 (back) and 
October 2005 (tinnitus) letters explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claims.  The Board notes that the December 2003 letter did 
not explicitly ask the veteran to provide "any evidence in 
[his] possession that pertains" to his claim of service 
connection for a low back disability.  Nevertheless, the 
Board finds that he has essentially been notified of the need 
to provide such evidence, since this letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the RO.  Thus, he has been adequately informed of the need to 
submit relevant evidence in his possession, has had ample 
opportunity to respond/ supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the veteran of disability rating and effective date 
criteria.

The veteran's service medical records (SMRs) and pertinent 
treatment records have been secured.  The RO arranged for VA 
examinations in June 2005 (back) and January 2006 (tinnitus).  
Regarding the hypertension claim, the duty to assist by 
arranging for a VA examination or obtaining a medical opinion 
does not attach until a previously denied claim is reopened.  
38 C.F.R. § 3.159 (c)(4)(iii).  The appellant has not 
identified any pertinent evidence that remains outstanding.  
Thus, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

General New and Material Evidence & Service Connection 
Criteria

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the term "factual 
basis" is defined as the veteran's underlying disease or 
injury, rather than as symptoms of that disease or injury.  
Boggs v. Peake, No. 07-7137, slip op. at 7 (Fed. Cir. Mar. 
26, 2008).  Claims based on distinctly diagnosed diseases or 
injuries must be considered as separate and distinct claims.  
Id. at 11.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claims to 
reopen were filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Claims to Reopen

         Hypertension

An April 2004 rating decision denied the veteran's claim of 
service connection for hypertension finding that it was not 
incurred in or related to his service.  The veteran perfected 
an appeal of this decision; however, in a November 2005 
statement, his representative stated that the veteran wished 
to withdraw his claim of service connection for hypertension.  
Accordingly, the appeal was withdrawn and the April 2004 
rating decision became final.  38 U.S.C.A. § 7105.  The Board 
notes that the claim denied in April 2004 and the current 
claim to reopen are based on the same factual basis as they 
are both claims involving the diagnosed disability of 
hypertension.  See Boggs, slip op. at 7, 11.

Evidence of record in April 2004 included the veteran's SMRs.  
On November 1990 retirement examination, the veteran's blood 
pressure was 140/90.  In December 1990, he reported having 
high blood pressure.  Other blood pressure readings taken 
during service include 128/88 (May 1979), 122/84 (January 
1984), 100/80 (September 1987), and 100/70 (April 1989).

On August 1991 VA examination, the veteran's blood pressure 
reading was 134/84.  

April 2004 VA treatment records show an assessment of 
hypertension and that the veteran was taking Metroprolol for 
blood pressure or heart.  His blood pressure reading was 
131/89.  

Evidence added to the record since April 2004 includes a May 
2004 Family and Medical Leave Act (FMLA) doctor's 
certification that indicates that the veteran was taking 
blood pressure medication.

April 2004 to November 2004 VA treatment records show 
diagnoses of hypertension.  

In May 2004 and November 2004 statements, the veteran's 
representative stated that he had a high blood pressure 
reading of 140/90 on his separation examination.  He stated 
this was on the high side of normal and indicated the 
beginning of hypertension during service.

In his January 2007 VA Form 9, Substantive Appeal, the 
veteran reported that he was unable to get a cardiologist to 
relate his hypertension to his service.

Evidence received since April 2004 is new as it was not 
previously of record; however, it is not material as it does 
not tend to show that the veteran's hypertension was incurred 
in or related to his service.  

VA treatment records and the FMLA certification are merely 
redundant of evidence previously of record as they show 
diagnoses of hypertension and that the veteran was taking 
blood pressure medication.  

The veteran's representative has alleged that high blood 
pressure readings on service separation examination indicate 
the early signs of hypertension.  However, this argument is 
based on evidence that was of record prior to April 2004 and 
does not suffice to raise a reasonable possibility of 
substantiating the veteran's claim.  Untalan v. Nicholson, 20 
Vet. App. 467 (2006) (finding that new arguments based on 
evidence already of record at the time of a previous decision 
do not constitute new and material evidence).  It is also 
notable that while these statements are presumed credible in 
a claim to reopen, it is beyond the representative's or the 
veteran's competence as a layperson to opine regarding 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

Therefore, the new evidence does not relate to unestablished 
facts necessary to substantiate the claim that hypertension 
is related to the veteran's service, does not raise a 
reasonable possibility of substantiating the claim, and is 
not material.  The preponderance of the evidence is against 
the veteran's claim to reopen and it must be denied.

	Low Back Disability

Historically, a September 1991 rating decision denied the 
veteran's claim seeking service connection for a low back 
disability because the evidence did not show that he had a 
chronic back disability.  The appellant initiated an appeal 
of this decision by an April 1992 notice of disagreement; 
however, he did not perfect an appeal by filing a substantive 
appeal in response to the May 1992 statement of the case.  
Hence, the September 1991 rating decision became final.  
38 U.S.C.A. § 7105.  The most recent final denial in this 
case was a September 1999 rating decision which declined to 
reopen the veteran's claim.  He did not appeal this decision 
and it became final.  Id.  The current claim and the previous 
final denials were based on consideration of the same factual 
basis as they were premised upon consideration of the same in 
service injuries and treatment and were for a general claim 
of service connection for a low back disability as a 
disability had not been previously diagnosed.  See Boggs, No. 
07-7137, slip op. at 7, 11. 

Evidence of record in September 1999 included the veteran's 
SMRs.  In September 1974, the veteran was treated for a 
swollen spot on his back after jumping into a lake in an 
obstacle course and hitting his back.  The impression was 
that he had a pulled muscle.  In July 1984, the veteran began 
seeking regular treatment for low back pain.  July 1984 x-ray 
results were within normal limits; an ununited secondary 
ossification center involving the superior anterior border of 
the 5th lumbar vertebra was noted not to be clinically 
significant.  In March 1987, the veteran was treated for back 
pain when his back went out after he bent over.  September 
1989 lumbar spine x-rays revealed no significant bony 
abnormality.  Diagnoses during service include chronic low 
back pain and mechanical low back pain.  On November 1990 
retirement examination, the veteran reported having recurrent 
back pain.  Clinical examination noted the back was abnormal 
and that the veteran had been treated for recurrent back 
pain; the diagnosis was mechanical low back pain.  

On August 1991 VA examination, the veteran reported having 
constant pain and spasms during the night.  Physical 
examination revealed no evidence of spasms or point 
tenderness of the lumbar region.  The diagnosis was chronic 
low back pain of undetermined etiology.  It was noted the 
veteran reported two series of injuries during service.  
Lumbar spine x-rays reveal an old well-corticated corner 
fragment of the anterior-superior corner of the 5th vertebral 
body; there was no evidence of acute fracture or evidence of 
spondylolysis or spondylolisthesis.  

Evidence added to the record since September 1999 includes 
January to October 1992 Business and Industry Health Group 
private treatment records.  These records reflect treatment 
for back pain after a work injury when the veteran was 
lifting a conveyor belt with another person and his back 
popped.  January 1992 x-rays reveal spina bifida at S1, but 
an otherwise negative lumbar spine series.  MRI results 
revealed a herniated nucleus pulposus at L4-5 and loss of 
signal within the disc space indicative of desiccation.  

November 1992 to July 1993 private treatment records from Dr. 
P. B. K. reveal treatment following the January 1992 work 
related back injury.  A November 1992 letter states that the 
veteran reported his only prior experience with low back pain 
was some muscle soreness during service.  He denied a history 
of any other back injuries.

April 1993 to February 1994 private treatment records from 
Dr. B. M. A. reveal treatment for the veteran's January 1992 
work related back injury.  The veteran reported having no 
prior history of low back pain.  The diagnosis was herniated 
nucleus pulposus at L4-5 and spina bifida; it was noted that 
his back pain was getting worse.  
A June 2004 VA treatment record shows the veteran and his 
wife had been involved in a motorcycle accident where they 
were rear ended and the bike flipped over.  The veteran was 
experiencing muscle aches.  Physical examination revealed 
good range of motion of the neck, back, and upper extremities 
with diffuse tenderness in those areas.  The assessment was 
muscle strain secondary to accident.

An August 2004 VA treatment record noted the veteran had 
chronic back pain and that his back pain had worsened 
recently after he lifted a microwave.  

On June 2005 VA examination, the veteran reported injuring 
his low back in the 1970s when he jumped off a training 
tower.  He had a knot and went for evaluation.  He reported 
having several more flares during service.  At the time of 
the examination, he had been experiencing constant daily 
lumbar pain that radiated into his left hip.  June 2005 
lumbar spine x-rays reveal degenerative osteoarthritis of the 
lumbosacral spine.  On physical examination, the veteran had 
limited range of motion because of pain with flexion and left 
lateral flexion.  After reviewing the veteran's claims file, 
the examiner opined that degenerative changes to the lumbar 
spine were "less likely as not (50/50 probability) related 
to lumbar spasms while in service."  She provided a 
rationale that the veteran had a back injury in 1992 during 
his employment and was off work for about three weeks.  
Additionally, he was involved in a motorcycle accident in 
2004 and was off work for a day because of the pain.

A November 2005 letter from chiropractor D. J. O. indicates 
that he reviewed the veteran's military medical records.  The 
letter discusses the veteran's injury on an obstacle course 
and continuing treatment during service, noting that the 
veteran had a pattern of exacerbation and remission 
throughout 1984, 1985, 1987, 1990, and 1991.  He explained 
that chronic sprain/strain injuries involve slow 
degeneration; that joint instability is classic in chronic 
sprain/strain conditions; and that over a period of many 
years the chronic sprain/strain devolves into a situation of 
degenerative joint disease and degenerative disc disease.  He 
opined that given the veteran's "history of traumatic onset 
in 1984 with the 'slide for life' injury and the chronic 
nature of his exacerbation/remission (illustrated by his 
military medical records I have reviewed), it is my 
unequivocal opinion that his current disability is a direct 
result of his injury while serving in the military in 1984."

The RO originally denied service connection for a low back 
disability based on a finding that the evidence did not show 
that he had a current chronic back disability.  The evidence 
received since the September 1999 rating decision is new 
since it was not previously of record.  It is also material 
because it relates to an unestablished fact necessary to 
substantiate the claim as there is competent evidence of 
current back disability (osteoarthritis).  Additionally, the 
November 2005 letter from chiropractor D. J. O. tends to 
relate the veteran's injury and treatment in service to his 
current back disability.  Given that service medical records 
show that the veteran injured his back in service, the 
evidence of current osteoarthritis of the lumbar spine and a 
nexus opinion raises a reasonable possibility of 
substantiating the claim.  

Accordingly, the evidence is new and material and the claim 
seeking service connection for a low back disability may be 
reopened.




        De Novo Review 

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The 
record does not contain any evidence that arthritis/ 
degenerative joint disease was manifested in the veteran's 
first postservice year.  Consequently, service connection on 
a presumptive basis as a chronic disease is not warranted.

The record includes both medical evidence that tends to 
support the veteran's claim of service connection for a low 
back disability and medical evidence that is against his 
claim.  Evidence tending to support his claim consists of the 
November 2005 letter from D. J. O.; the evidence against his 
claim is comprised of the June 2005 VA examiner's opinion.  
When evaluating these opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

D. J. O.'s November 2005 letter reflects that he reviewed the 
veteran's military medical records prior to formulating his 
opinion.  Based on this review, he concluded that the 
veteran's current low back disability was a direct result of 
his in service injury.  While he indicates that he reviewed 
his military medical records, D. J. O. did not say whether or 
not he reviewed any post-service medical records, 
specifically records indicating intercurrent post-service 
injuries in January 1992 and June 2004.  Moreover, it does 
not appear from his opinion that he was aware of any post-
service injuries as he only discussed the in service injury 
and back pain treatment.  It appears D. J. O. did not have a 
complete picture of the veteran's disability and any 
intercurrent injuries after service; hence, his opinion has 
limited probative value.  The Board also notes that the 
letter consistently indicates that the veteran initially 
injured himself in 1984; however, his obstacle course injury 
actually occurred in 1974.  Hence, the opinion is predicated 
on an inaccurate factual basis as the veteran's injury 
occurred 10 years prior to when D. J. O. believed that it 
occurred.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (finding that an opinion based on an inaccurate 
factual premise has no probative value). 

In contrast, the June 2005 VA examiner reviewed the veteran's 
SMRs along with all post-service medical records and 
physically examined the veteran.  Her opinion reflects an 
awareness of the veteran's injury and treatment during 
service, along with her awareness of his 1992 post-service 
low back injury and subsequent 2004 motorcycle accident.  
After evaluating the entirety of this medical history, she 
concluded that his current low back disability is "less 
likely as not" related to his lumbar symptoms during 
service.  She provided a rationale that the veteran 
experienced a significant back injury after service that 
required him to be off work for three weeks and a subsequent 
motorcycle accident that also required him to miss a day of 
work.  Her physical examination report also provides a 
complete picture of the veteran's low back disability, 
including that pain limited the veteran's range of motion.  
See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding 
that a medical opinion is adequate where it is based upon 
consideration of a veteran's prior medical history and 
describes the disability in sufficient detail so the Board 
can make a fully informed evaluation of the disability).

In summary, greater weight may be placed on one medical 
professional's opinion over another's depending on factors 
such as reasoning employed by the medical professional, and 
whether or not and to what extent they review prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36 (1994).  Here, in weighing the respective medical 
opinions, the June 2005 VA examiner's opinion reflects a full 
review of all medical evidence of record; reveals a more 
complete familiarity with the veteran's medical history; and 
is supported by a complete rationale.  Accordingly, the Board 
finds that the opinion of D. J. O. is of less probative value 
than the opinion by the VA examiner and that the June 2005 
opinion is persuasive of a conclusion that the veteran's 
current low back disability is not related to injuries 
incurred and treatment for back pain received during service.

The preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply, and 
the claim must be denied.
Service Connection 

        Tinnitus

The record reveals the veteran experienced noise exposure 
during service as DD Form 214 reveals that his military 
specialties included infantryman and infantry drill sergeant.  
The record also establishes the veteran has a current 
disability as he reported on January 2006 VA examination that 
he had been experiencing constant bilateral tinnitus for 
about 10 to 15 years.  What the veteran must still show to 
establish service connection for tinnitus is that the 
disability is related to noise exposure in service or 
otherwise to service.  The evidence of record does not 
establish such a nexus.

The January 2006 VA examiner reviewed the veteran's claims 
file, noting that there was no documentation or report of 
tinnitus during service, including during a November 1990 
audiology examination prior to separation.  He also noted 
that on August 1991 VA examination, which included evaluation 
of hearing loss, the veteran did not provide a history of 
tinnitus.  The examiner provided the following opinion:

The veteran has had a serious heart condition 
which left him in a coma for 30 days in 1996.  He 
has smoked and utilized high caffeine now or in 
the past which is often linked to tinnitus.  He 
reports approximately 3 cups of coffee (caffeine) 
daily at the present time.  There are other 
causes of tinnitus besides noise exposure.  
Tinnitus is not specifically linked to events of 
acoustic trauma/noise exposure or military 
service.  There is a family history of hearing 
loss suggesting other possible cochlear 
etiologies.  Considering the lack of 
documentation of tinnitus in an otherwise 
detailed service medical record, his other 
medical history, and the non-specific onset of 
tinnitus reported 16 years after an initial 
compensation/pension evaluation for hearing 
impairment, it is not as likely as not that 
tinnitus occurred during or as a result of 
military service.

The veteran's own statements relating his current tinnitus to 
noise exposure during service are not competent evidence, as 
he is a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Since the January 2006 opinion weighs against a finding of a 
nexus between service, to include noise exposure therein, and 
current tinnitus and there is no competent (medical) evidence 
to the contrary, the preponderance of the evidence is against 
the veteran's claim; the benefit of the doubt doctrine does 
not apply and the claim must be denied.  


ORDER

The appeal to reopen a claim of service connection for a low 
back disability is granted; service connection for a low back 
disability is denied on de novo review. 

The appeal to reopen a claim of service connection for 
hypertension is denied.

Service connection for tinnitus is denied.


REMAND

While it appears that the claim of secondary service 
connection for a heart disorder may lack legal merit (see 
decision above denying service connection for hypertension 
and 38 C.F.R. § 3.310), the claim of service connection for a 
heart disorder as directly related to the veteran's service 
remains viable, and requires further development.

On service separation examination, physical examination and 
x-rays revealed that the veteran had vascular calcification 
of the aorta.  Post-service August 1991 x-rays taken for VA 
examination purposes reveal minimal calcification of the 
abdominal aorta.  A January 2005 letter from cardiologist 
P. R. C. shows that the veteran underwent a bypass surgery in 
1996, after which he became critically ill and was in 
intensive care for several weeks.  He also had a cardiac 
catheterization in 2004.  The diagnosis was severe ischemic 
heart disease and class III angina. 

In August 2006, the veteran submitted textual evidence from 
Health Wise Wellness Diagnostic Center that states that 
calcification of the heart and vascular arteries is a marker 
for the presence of atherosclerotic plaque; that 
"[c]alcification elsewhere in the aorta . . . also provides 
additional definition of vascular disease outside the 
heart"; and that "[c]alcification of the aorta and other 
vascular segments are indicative of overall cardiovascular 
risk."

The veteran has not been afforded a VA examination to assess 
the relationship, if any, of his current heart condition to 
service.  Under 38 C.F.R. § 3.159(c)(4), a VA medical 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the veteran suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the requirement 
that a disability "may be associated" with service is a 
"low threshold" standard.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  Here, there is a current medical 
diagnosis of a heart condition, SMRs indicating vascular 
calcification of the aorta, and textual evidence indicating a 
general relationship between vascular calcification and 
cardiovascular disease, but insufficient evidence to 
determine whether the veteran's heart condition is related to 
his service, to include findings therein of vascular 
calcification of the aorta.  Consequently, a VA examination 
to obtain a medical opinion is indicated.

As noted, the record contains a January 2005 letter from 
cardiologist P. R. C.; however, the record does not contain 
any treatment records from this private physician.  Since his 
letter indicates that follow up treatment and consultations 
were planned, there may be records outstanding that are 
pertinent to the veteran's claim.  Any such records should be 
secured.  It also appears the veteran has received VA 
treatment for his heart condition; the most recent VA records 
that have been associated with the claims file are from 
November 2004.  Updated VA treatment records are 
constructively of record, may be pertinent to the veteran's 
claim, and should also be obtained on remand.  

Accordingly, the case is REMANDED for the following:

1.	The RO should ask the veteran to 
identify any additional treatment or 
evaluation for his heart condition that is 
not already of record and to provide any 
releases necessary to obtain records of 
such treatment or evaluation.  Of 
particular interest are treatment records 
from Dr. P. R. C.  The RO should obtain 
complete records of all such treatment and 
evaluation from all sources identified by 
the veteran.  The RO should update the 
record with any VA treatment records since 
November 2004.

2.	The RO should arrange for the veteran 
to be examined by a cardiologist to 
determine the nature and etiology of his 
heart condition.  The examiner must review 
the veteran's claims file in conjunction 
with the examination.  The examiner should 
express an opinion regarding the 
diagnosis(es) of the veteran's heart 
condition, its likely etiology, and 
specifically whether it is at least as 
likely as not (a 50 percent or better 
possibility) that the diagnosed heart 
condition(s) is/are related to the 
veteran's service, to include in service 
x-ray findings of vascular calcification 
of the aorta.  The examiner must explain 
the rationale for all opinions given; the 
explanation should specifically include 
discussion of the significance of the 
calcification findings in service.    

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


